Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an apparatus, classified in H05K 7/20.
II. Claims 17-23, drawn to Method of using the apparatus, classified in H05K7/20272.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search burden on the examiner because the method of using the apparatus can be done completely different using a different material process. .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Cindy Kaplan on 3/9/2021 and 3/16/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Liu (U.S 2012/0327597 A1). 
In regards to Claim 1, Steinke discloses an apparatus comprising: a chassis (Fig.1-2, #20) comprising a plurality of slots (Fig.2, #21) for receiving a plurality of modules (Fig.2, #30), a first group of the modules (Fig.2, #30) received in a first orientation (Fig.2) and a coolant distribution module (Fig.2, #40) inserted into one of said plurality of slots (Fig.2) in said first orientation (Fig.2) for distributing coolant to at least one of the modules in said group of the modules (Fig.2 and paragraph [0032], which disclose #40 distributing coolant to the plurality of modules), the coolant distribution module comprising a first connector (Fig.2, #64, the office notes that both connectors on #40 are labeled #64) for receiving the coolant (Fig.2, #64) and a second connector (Fig.2, #64) for mating with the module receiving the coolant (Fig.2, #40 is mated to each of the plurality of modules via the second connector #64 and #60 in conjunction). 
Steinke does disclose the coolant distribution module cooling all the modules within the slots, but fails to disclose the modules being in different groups oriented orthogonal to one another.
Steinke fails to disclose: A second group of the modules received in a second orientation; orthogonal to said first orientation; a coolant distribution module for distributing coolant to at least one of the modules in said second group of the modules.

Therefore, MPEP 2143.02 notes that it would of have been "obvious to try" to one of ordinary skill in the art at the time the application was filed to modify the chassis such that the modules are placed into two groups orthogonal to one another. As such, the office notes the modification would have reasonable expectation of success and yield predictable results i.e., the modules being separated within two groups which are placed orthogonal to each other within said slots, such that coolant distribution module could provide cooling the plurality of modules within said chassis without changing the function of the apparatus (See MPEP 2143.02 (E), citing, KSR, 550 U.S. at 421, 82 USPQ2d at 1397).

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Liu (U.S 2012/0327597 A1) and further, in view of Moen (U.S 10,638,645). 
In regards to Claim 2, Steinke in view of Liu discloses the apparatus of claim 1.
Steinke in view of Liu fail to disclose: Further comprising a leak detection system for indicating a leak of the coolant.
However, Moen discloses: Further comprising a leak detection system for indicating a leak of the coolant (Fig.5, #500 and Column 1, lines 53-54 and Column 7, lines 53-67, which discloses leak detecting system used within the liquid cooling system, as such the office notes that with the combination of Steinke in view of Liu and Moen, the liquid cooling system cooling the plurality of modules within a chassis (as taught by Steinke) would be modified such that the liquid cooling system further includes a leak detecting system (as taught by Moen) to protect internal components within the chassis from leaking coolant). 

In regards to Claim 3, Steinke in view of Liu and Moen discloses the apparatus of claim 2, wherein the leak detection system comprises a pressure sensor for detecting a change in pressure in a coolant loop (Moen, Fig.5, #524 a pressure sensor for measuring pressure within the cooling system). 
In regards to Claim 8, Steinke in view of Liu and Moen discloses the apparatus of claim 2, further comprising a controller (Moen, Fig.5, #508) for receiving an indication of the leak from the leak detection system and transmitting a signal to a control valve to shut off flow of the coolant (Moen, Fig.5 and Column 8, lines 39-42, which discloses the controller receiving a leak signal and controlling a pump (control valve) to shut of the flow of coolant). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Liu (U.S 2012/0327597 A1), Moen (U.S 10,638,645), and further, in view of Schaefer (U.S 2012/0079872 A1). 
In regards to Claim 4, Steinke in view of Liu and Moen discloses the apparatus of claim 2.
Steinke in view of Liu and Moen fail to disclose: Wherein the leak detection system comprises a velocity sensor for detecting a change in speed of the coolant in a coolant loop.
However, Schaefer discloses: Wherein the leak detection system comprises a velocity sensor for detecting a change in speed of the coolant in a coolant loop (Paragraph [0014, 0017, and 0019], which discloses a leak detection system utilizing flow meters (velocity sensor) to determine the velocity of the fluid within the piping to determine whether a leak is occurring or not, as such the office notes that with the combination of Steinke in view of Liu, Moen, and Schafer, the leak detection system monitoring the coolant (as taught by Steinke in view of Moen) would be further modified to include a velocity sensors (as 
Therefore, it would of have been obvious to one of ordinary skill in the at the time the application was filed to have modified the leak detection system monitoring the coolant (as taught by Steinke in view of Moen) to further include a velocity sensors (as taught by Schaefer) to help determine/monitor the flow of said coolant to help find leaks within said system. By utilizing a velocity sensor within the leak detection system, would alert the system admin if any changes in the coolant flow occur, thus helping the system admin if any leaks are actively occurring within the cooling system. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Liu (U.S 2012/0327597 A1), Moen (U.S 10,638,645), and further, in view of Norris (U.S 2004/0080618 A1).  
In regards to Claim 5, Steinke in view of Liu and Moen discloses the apparatus of claim 2.
Steinke in view of Liu and Moen fail to disclose: Wherein the leak detection system comprises a camera for use in identifying the leak.
However, Norris discloses: Wherein the leak detection system comprises a camera for use in identifying the leak (Fig.1, #20 used for leak detection, as such the office notes that with the combination of Steinke in view of Liu and Moen and Norris, the leak detection system including a plurality of sensors (as taught by Steinke in view of Moen) would be modified to further include a camera (as taught by Norris) to help find leaks within the system). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the leak detection system including a plurality of sensors (as taught by Steinke in view of Moen) to further include a camera (as taught by Norris) to help find leaks within the system. By utilizing a camera within the leak detection system would allow users to easily identify coolant leaks via a visual representation and furthermore, provide clarity to how severe said leak is. 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Liu (U.S 2012/0327597 A1), Moen (U.S 10,638,645), and further, in view of Steven (U.S 2014/0260571 A1). 
In regards to Claim 6, Steinke in view of Liu and Moen discloses the apparatus of claim 2, wherein the leak detection system comprises a tray for collecting the coolant from the leak (Moen, abstract, includes a basin (tray) to collect leaking coolant and alert a leak has been detected). 
Steinke in view of Liu and Moen fail to disclose: The tray comprising a material configured to change color upon contact with the coolant.
However, Steven discloses: The tray comprising a material configured to change color upon contact with the coolant (Paragraphs [0005-0006], which discloses the detecting material can be placed within any location to determine whether moisture or a leakage has occurred, such that the office notes that with the combination of Steinke in view of Liu, Moen, and Steven, the leak detection system having a basin (tray) to collect leaked coolant (as taught by Moen) would be modified such that the tray includes a material (sensor) which changes color (as taught by Steven) based on detecting any moisture or coolant leaking).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the leak detection system having a basin (tray) to collect leaked coolant (as taught by Moen) such that the tray includes a material which changes color (as taught by Steven) based on detecting any moisture or coolant leaking. By including a material which changes color based on detecting any moisture would offer a passive visual indicator for a user doing a simple routine check and furthermore, it cost effective compared to installing a sensor or other electronic components to detect any leakage.





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Liu (U.S 2012/0327597 A1), Moen (U.S 10,638,645), and further, in view of Fieglein (U.S 2019/0292040 A1). 
In regards to Claim 7, Steinke in view of Liu and Moen discloses the apparatus of claim 2.
Moen does disclose using a basin having a sensor to detect any leaks (See abstract). 
Steinke in view of Liu and Moen fail to disclose: Wherein the leak detection system comprises a weight sensor for use in identifying collection of leaked coolant.
However, Fieglein discloses: Wherein the leak detection system comprises a weight sensor for use in identifying collection of leaked coolant (paragraph [0029], which discloses a tray at the bottom of the device to monitor any leakage (Collection of leaked coolant) via weight sensor, as such the office notes that with the combination of Steinke in view of Liu, Moen, and Fieglein, the leak detection system having a basin with a sensor to determine leakage (as taught by Moen) would be modified such that the sensor is a weight sensor (as taught by Fieglein) to determine if any coolant has leaked on to the tray/basin).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the leak detection system having a basin with a sensor to determine leakage (as taught by Moen) such that the sensor is a weight sensor (as taught by Fieglein) to determine if any coolant has leaked on to the tray/basin. Furthermore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by replacing one sensor for another would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Both Moen and Fieglein disclose using a sensor in a tray/basin to detect a leak. By including weight sensor in the tray/basin, would detect any weight change and alert possible leakage at that location (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Moen (U.S 10,638,645). 
In regards to Claim 10, Steinke discloses a network communications device comprising: a chassis (Fig.2, #20); a plurality of modules (Fig.2, #30) removably inserted into a plurality of slots (Fig.2, #21) in the chassis (Fig.2), at least a portion of the modules each comprising a connector (Fig.2, #64) for receiving coolant for cooling components on the modules (Paragraph [0025]); a controller (Fig.2, #28) for controlling coolant distribution to the modules (Fig.2 and paragraph [0028]).
Steinke fails to disclose: A leak detection system for identifying a leak of the coolant and transmitting an indication of the leak to the controller.
However, Moen discloses: Further comprising a leak detection system for indicating a leak of the coolant and transmitting an indication of the leak to the controller (Fig.5, #500, Column 1, lines 53-54 and Column 7, lines 53-67, which discloses leak detecting system used within the liquid cooling system which can transmit a signal to indicate a leak to a controller, as such the office notes that with the combination of Steinke in view of Liu and Moen, the liquid cooling system cooling the plurality of modules within a chassis having a controller (as taught by Steinke) would be modified such that the liquid cooling system further includes a leak detecting system which could indicated a leak via a signal to a controller (as taught by Moen) to protect internal components within the chassis from leaking coolant). 
Therefore, it would of have been obvious to one of ordinary skill in the at the time the application was filed to have modified the liquid cooling system cooling the plurality of modules within a chassis (as taught by Steinke) would be modified such that the liquid cooling system further includes a leak detecting system (as taught by Moen) to protect internal components within the chassis from leaking coolant. By utilizing a leak detection system within the chassis, would alert and initiate certain commands to prevent any damage caused by said leak to the system or internal components within said chassis (Moen, Column 8, lines 60-67). 
In regards to Claim 11. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Moen (U.S 10,638,645), and further, in view of Schaefer (U.S 2012/0079872 A1). 
In regards to Claim 12, Steinke in view of Moen discloses the network communication device of claim 10.
Steinke in view of Moen fail to disclose: Wherein the leak detection system comprises a velocity sensor for detecting a change in speed of the coolant in a coolant loop.
However, Schaefer discloses: Wherein the leak detection system comprises a velocity sensor for detecting a change in speed of the coolant in a coolant loop (Paragraph [0014, 0017, and 0019], which discloses a leak detection system utilizing flow meters (velocity sensor) to determine the velocity of the fluid within the piping to determine whether a leak is occurring or not, as such the office notes that with the combination of Steinke in view of Moen and Schafer, the leak detection system monitoring the coolant (as taught by Steinke in view of Moen) would be further modified to include a velocity sensors (as taught by Schaefer) to help determine/monitor the flow of said coolant to help find leaks within said system).
Therefore, it would of have been obvious to one of ordinary skill in the at the time the application was filed to have modified the leak detection system monitoring the coolant (as taught by Steinke in view of Moen) to further include a velocity sensors (as taught by Schaefer) to help determine/monitor the flow of said coolant to help find leaks within said system. By utilizing a velocity sensor within the leak detection system, would alert the system admin any changes in the flow of coolant, thus helping to determine where and how big the occurring leak is. 






Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Moen (U.S 10,638,645), and further, in view of Norris (U.S 2004/0080618 A1).  
In regards to Claim 13, Steinke in view of Moen discloses the network communication device of claim 10.
Steinke in view of Moen fail to disclose: Wherein the leak detection system comprises a camera for use in identifying the leak.
However, Norris discloses: Wherein the leak detection system comprises a camera for use in identifying the leak (Fig.1, #20 used for leak detection, as such the office notes that with the combination of Steinke in view of Moen and Norris, the leak detection system including a plurality of sensors (as taught by Steinke in view of Moen) would be modified to further include a camera (as taught by Norris) to help find leaks within the system). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the leak detection system including a plurality of sensors (as taught by Steinke in view of Moen) to further include a camera (as taught by Norris) to help find leaks within the system. By utilizing a camera within the leak detection system would allow users to easily identify coolant leaks via a visual representation and furthermore, provide clarity to how severe said leak is. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Moen (U.S 10,638,645), and further, in view of Steven (U.S 2014/0260571 A1). 
In regards to Claim 14, Steinke in view of Moen discloses the network communication device of claim 10, wherein the leak detection system comprises a tray for collecting the coolant from the leak (Moen, abstract, includes a basin (tray) to collect leaking coolant and alert a leak has been detected). 
Steinke in view of Moen fail to disclose: The tray comprising a material configured to change color upon contact with the coolant.
However, Steven discloses: The tray comprising a material configured to change color upon contact with the coolant (Paragraphs [0005-0006], which discloses the detecting material can be placed within any location to determine whether moisture or a leakage has occurred, such that the office notes 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the leak detection system having a basin (tray) to collect leaked coolant (as taught by Moen) such that the tray includes a material which changes color (as taught by Steven) based on detecting any moisture or coolant leaking. By including a material which changes color based on detecting any moisture would offer a passive visual indicator for a user doing a simple routine check and furthermore, it cost effective compared to installing a sensor or other electronic components to detect any leakage.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Moen (U.S 10,638,645), and further, in view of Fieglein (U.S 2019/0292040 A1). 
In regards to Claim 15, Steinke in view of Moen discloses the network communication device of claim 10.
Moen does disclose using a basin having a sensor to detect any leaks (See abstract). 
Steinke in view of Moen fail to disclose: Wherein the leak detection system comprises a weight sensor for use in identifying leakage of the coolant.
However, Fieglein discloses: Wherein the leak detection system comprises a weight sensor for use in identifying leakage of the coolant (paragraph [0029], which discloses a tray at the bottom of the device to monitor any leakage via weight sensor, as such the office notes that with the combination of Steinke in view of Moen and Fieglein, the leak detection system having a basin with a sensor to determine leakage (as taught by Moen) would be modified such that the sensor is a weight sensor (as taught by Fieglein) to determine if any coolant has leaked on to the tray/basin).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the leak detection system having a basin with a sensor to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (U.S 2017/0049009 A1) in view of Moen (U.S 10,638,645), and further, in view of Stone (U.S 2015/0153122 A1). 
In regards to Claim 15, Steinke in view of Moen discloses the network communication device of claim 10.
Steinke in view of Moen fail to disclose: Further comprising a pressure accumulator operable to reverse flow of the coolant for clearing a line delivering the coolant.
However, Stone discloses: Further comprising a pressure accumulator operable to reverse flow of the coolant for clearing a line delivering the coolant (Fig.1, which disclose the cooling system comprising a pressure accumulator #48 which is capable (The office notes that the claim only requires the pressure accumulator being capable (operable) to reverse flow, as such the office notes that as long as a pressure accumulator is disclosed in the cooling system, said limitation is satisfied) of reverse flow, as such the office notes that with the combination of Steinke in view of Moen and Stone, the cooling system in the network communication device (as taught by Steinke) would be modified to include a pressure accumulator (as taught by Stone) to help regulate the coolant pressure within the cooling system). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the cooling system in the network communication device (as taught . 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 9, no prior art fairly suggests or discloses “further comprising a second coolant distribution module inserted into one of said plurality of slots in said second orientation for distributing coolant to at least one of the modules in said first group of the modules, and a control system for controlling delivery of the coolant to said first and second coolant distribution modules”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faries (U.S Patent 5,816,252) – Disclose a material which changes color upon contact of water or other liquids. 
Gao (US Publication 2019/0150326 A1) – Discloses a chassis having a plurality of slots for a plurality of modules, wherein each module has a connector to accept coolant for cooling internal components, and a coolant distribution module plugged in and providing said coolant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835